TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00031-CR



                                  Rosendo Torres, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF DALLAS COUNTY, 283RD JUDICIAL DISTRICT
        NO. F-9603701-WT, HONORABLE PAUL BANNER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Rosendo Torres pleaded guilty to possessing more than 400 grams of

methamphetamine with intent to deliver. Tex. Health & Safety Code Ann. § 481.112(a), (f) (West

Supp. 2003). The district court adjudged him guilty and assessed punishment at twenty years in

prison and a $10,000 fine.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573

S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, who was advised of his

right to examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Affirmed

Filed: November 20, 2003

Do Not Publish




                                                  2